         Case 1:17-cv-00840-VSB Document 157 Filed 01/21/20 Page 1 of 2




                            HANG & ASSOCIATES, PLLC
                                    ATTORNEYS AT LAW
                                 136-20 38th Avenue, Suite 10G
                                   Flushing, New York 11354

                                        January 21, 2020

Jiajing Fan, Esq.
Tel : (718) 353-8588
Fax: (718) 353-6288
Email: jfan@hanglaw.com                                                      1/22/2020
                                                              The Clerk of Court is respectfully directed to withdraw
Via ECF                                                       the appearances of John Troy and Aaron Schweitzer on
Honorable Judge Vernon S. Broderick                           behalf of Plaintiff Bao Guo Zhang.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                              Wang et al v. Shun Lee Palace Restaurant, Inc. et al
                              Case No. 1:17-cv-00840-VSB
                              Letter Motion to Clarify

Dear Judge Broderick:

       This firm is counsel for the Plaintiffs Cheng Xia Wang, Bao Guo Zhang, Chunlin Zhang,
Ze Jun Zhang, Jun Qing Zhao, Ya Qiang Zhang, Jun Ling Zhao, Hui Min Zhao, Jing Sheng Guan,
Li Weng in the above-referenced case. On July 10, 2019, we filed the Motion to Substitute the
Attorneys for Cheng Xia Wang, Bao Guo Zhang, Chunlin Zhang, Ze Jun Zhang, Jun Qing Zhao
(Doc. 109). On July 26, 2019, the Court has granted the Motion to Substitute the Attorneys filed
on July 10, 2019 (Doc. 128).

        After that, the clerk mistakenly terminated Troy Law on the dockets for other Plaintiffs.
Thus, on September 4, 2019, the Court ordered that the Clerk of Court is respectfully directed to
reinstate the appearance of John Troy and Aaron Schweitzer on behalf of all Plaintiffs except for
the following Plaintiffs: Cheng Xia Wang, Chunlin Zhang, Jun Qing Zhao, and Ze Jun Zhang a/k/a
Zejun Zhang.

       Plaintiff Bao Guo Zhang who was granted substitution of attorney, was left out in the Order
for no reason. We believe it may due to a mistake. To avoid the confusion and clarify for the
records, we respectfully to request the clerk the correct a clerical mistake in the Docket 131 on
September 04, 2019 and clarify that Bao Guo Zhang was represented by Hang Law.

       We appreciate the Court for its attention and consideration to this matter.
Case 1:17-cv-00840-VSB Document 157 Filed 01/21/20 Page 2 of 2



                                 Respectfully submitted,

                                                              /s/ Jiajing Fan
                                                            Jiajing Fan, Esq.
                                                       Attorney for Plaintiffs
